Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing LITHIA MOTORS REPORTS RECORD REVENUES FOR THE 3Q 2006; EARNINGS FROM CONTINUING OPERATIONS OF $0.60 PER SHARE MEDFORD, OREGON, OCTOBER 31, 2006 (1:05 p.m. Pacific Time)  Lithia Motors, Inc. (NYSE: LAD) today announced that third quarter 2006 sales increased 3% to $880 . 4 million as compared to $858 . 9 million in the same period last year. New vehicle sales increased 1%, used vehicle sales increased 6%, finance/insurance sales increased 5% and parts/service sales increased 12%. Third quarter 2006 net income from continuing operations was $12 . 8 million as compared to $18 . 1 million in the third quarter of 2005. Diluted earnings per share from continuing operations, including the $0.03 effect of accounting for equity compensation under FAS123(R), were $0 . Third quarter 2006 earnings per share from continuing operations, excluding the effect of accounting for equity compensation under FAS123(R), were $0 . 63 as compared to $0 . 85 in the same period last year. Sid DeBoer, Lithias Chairman and CEO, commented, Recently Lithia reached a milestone of 100 stores over a period of 10 years as a public company. We are excited about this achievement, although we are only just beginning to realize some of the growth and operating opportunities that lay ahead of us. Our third quarter revenues were up 3% compared to last years third quarter. Although this is due to acquisitions, it is still noteworthy considering the very difficult comparison with the third quarter of last year where we saw exceptionally strong sales driven by effective employee pricing. Incentives were not as effective in the third quarter this year. While total revenues were up, third quarter earnings were down year over year due to a combination of factors; high inventory levels and higher interest rates impacted our bottom line by approximately 12 cents per share for the quarter. This excludes inventories from acquisitions over the prior year. We also experienced increased costs resulting from company-wide operational initiatives in the quarter. We estimate expenses for all these new initiatives to be in the range of seven to eight cents per share for the full-year 2006. Additionally, for most of September, we were unable to sell the majority of our Dodge RAM light duty pickups, one of our core products, due to a sell hold from the manufacturer that is related to a safety restraint system in these vehicles. Total same store sales declined 3.5% against a backdrop of 9.1% growth in the third quarter of last year. New vehicle inventories remained above historical average levels at the end of September, but are down $230 million sequentially from the second quarter. We expect them to continue to decline by year-end. Fuel costs have declined recently and that should benefit consumer sentiment and help increase truck sales. Interest rates have risen steadily for the last two years and with interest rates currently steady, floorplan interest costs should stop increasing in the year ahead, concluded Mr. DeBoer. For the nine-month period ending September 30, 2006, total sales increased 9% to $2 . 48 billion from $2 . 27 billion in the same period last year. New vehicle sales increased 10%, used vehicle sales increased 9%, finance/insurance sales increased 12%, and parts/service sales increased 12%. For the first nine months, Lithias net income from continuing operations was $35 . 1 million as compared to $41 . 7 million in the first nine months of 2005. Diluted earnings per share from continuing operations, including the $0.09 effect of accounting for equity compensation under FAS123(R), were $1 . For the first nine months of 2006 earnings per share from continuing operations, excluding the affect of accounting for equity compensation under FAS123(R), were $1 . 74 as compared to $1 . 98 in the same period last year. Jeffrey B. DeBoer, Senior Vice President and CFO added, In the past four months we have completed four acquisitions: a Chrysler store in Ukiah, California; two stores in Grand Forks, North Dakota with a combination of import and domestic brands; and more recently, BMW and Porsche stores in Seaside, California and BMW and Mercedes Benz stores in Des Moines, Iowa. These more recent acquisitions have provided a good demonstration of our continuing brand diversification efforts. Year to date we have completed acquisitions with approximately $390 million in annualized revenues, and we plan on continuing our normal acquisition pace in 2007. "Our guidance for the full-year 2006 and 2007 is included in the table below. For the full-year 2007 we are giving guidance for a flat year as a number of key items are material to the year ahead. Company health and benefit plan costs will be increasing, negatively impacting earnings by 10 to 12 cents per share. We will also continue with our special operational projects and initiatives which include: Office Automation; Lithias Store Management System; Human Development Systems and our Assured Used Vehicle Program. Long-term we expect these projects to reduce the companys SG&A expense and allow the stores to focus more on customers which will help drive long-term sales growth. We also expect that in the coming year, our domestic product mix will continue to negatively impact earnings, however, we believe that the restructurings now underway at the domestic manufacturers along with changes in mix and product improvements will help us in the future. We are excited about the start up of our first independent used vehicle retail outlets in 2007. Start up costs for this initiative will impact earnings by approximately 10 cents per share. Once established, we expect that each independent used vehicle store will reach monthly operational profitability within 12 months of opening, concluded Jeffrey B. DeBoer. Guidance Guidance Earnings per Share FY 2006 FY 2007 From Continuing Operations: $ 1.95 - $1.99 $ 1.90 - $2.10 The company currently has a 1,000,000 share repurchase program in place. Prior to the beginning of 2006, 60,231 shares had been purchased. In the past few months the company purchased 196,600 shares, leaving 743,169 shares still available for repurchase under the program. Conference Call Information Lithia Motors will be providing more detailed information on the results for the third quarter 2006 in its conference call scheduled for 2 p.m. PT today. The call can be accessed live by calling 973-633-1010. To listen to a live webcast or hear a replay, log-on to: www.lithia.com  go to Investor Relations  and click on the Live Webcast icon. About Lithia Lithia Motors, Inc. is a Fortune 700 and Russell 2000 Company. Lithia sells 26 brands of new vehicles at 102 stores which are located in 42 markets within 15 states. Internet sales are centralized at www.Lithia.com . Lithia also sells used vehicles; arranges finance, warranty, and credit insurance contracts; and provides vehicle parts, maintenance, and repair services at all of its locations. Lithia retailed 103,333 new and used vehicles and had $2.9 billion in total revenue in 2005. Forward Looking Statements This press release includes forward looking statements within the meaning of the Safe-Harbor provisions of the Private Securities Litigation Reform Act of 1995, which management believes are a benefit to shareholders. These statements are necessarily subject to risk and uncertainty and actual results could differ materially due to certain risk factors, including without limitation economic conditions, acquisition risk factors and others set forth from time to time in the companys filings with the SEC. Specific risks in this press release include items which impact earnings, anticipated revenues of recently acquired and projected new store acquisitions, anticipated profitability of independent used vehicle stores and projected full-year 2006 and 2007 earnings per share guidance. Additional Information For additional information on Lithia Motors, contact the Investor Relations Department: (541) 776-6591 or log-on to: www.lithia.com  go to Investor Relations LITHIA MOTORS, INC. (In Thousands except per share and unit data) Unaudited Three Months Ended September 30, $Increase % Increase (Decrease) (Decrease) New Vehicle Sales $515,059 $510,541 $4,518 % Used Vehicle Sales Finance & Insurance Service, Body & Parts Sales Fleet & Other Revenues 1,836 8,548 (6,712 ) (78.5 ) Total Revenues Cost of Sales 15,525 2.2 Gross Profit SG&A Expense Depreciation/Amortization 4,411 3,624 787 21.7 Income from Operations ) ) Flooring Interest Expense ) ) Other Interest Expense ) ) Other Income, net 188 186 2 1.1 Income from continuing operations before income taxes ) ) Income Tax Expense ) Income Tax Rate 36.3 % 40.9 % Income from continuing ops. ) ) Income (Loss) from discontinued operations, net of income taxes ) Net Income $12,695 $17,632 ($4,937 ) )% Diluted Net Income per share: Continuing Operations $0.63 $0.85 $(0.22 ) )% Effects of FAS123(R) ) - Diluted Net Income per share after effect of FAS123(R): $0.60 $0.85 ) )% Discontinued Operations - (0.02 ) Net Income per share $0.60 $0.83 (0.23 ) (27.7 )% Diluted Shares Outstanding % Increase Increase Unit Sales : (Decrease) (Decrease) New Vehicle % Used  Retail Vehicle ) ) Used - Wholesale Total Units Sold LITHIA MOTORS, INC. Three Months Ended September 30, $Increase % Increase Average Selling Price : (Decrease) (Decrease) New Vehicle $27,355 $27,328 $27 % Used  Retail Vehicle Used - Wholesale Key Financial Data : Gross Profit Margin % % SG&A as a % of Gross Profit % % Operating Margin % % Pre-Tax Margin % % Gross Margin/Profit Data New Vehicle Retail % % Used Vehicle Retail % % Used Vehicle Wholesale % % Service, Body & Parts % % New Retail Gross Profit/Unit $2,101 $2,112 Used Retail Gross Profit/Unit $2,348 $2,448 Used Wholesale Gross Profit/Unit $56 $93 Finance & Insurance/Retail Unit $1,105 $1,056 Same Store Data New Vehicle Retail Sales )% % Used Vehicle Sales (includes Wholesale) (1.0)% % Total Vehicle Sales (excludes fleet) )% % Finance & Insurance Sales )% % Service, Body & Parts Sales % % Total Sales (Excluding Fleet) )% % Total Gross Profit (Excluding Fleet) )% % LITHIA MOTORS, INC. (In Thousands except per share and unit data) Unaudited Nine Months Ended September 30, $Increase % Increase (Decrease) (Decrease) New Vehicle Sales $1,438,930 $1,308,535 $130,395 % Used Vehicle Sales Finance & Insurance Service, Body & Parts Sales Fleet & Other Revenues 4,105 20,716 (16,611 ) (80.2 ) Total Revenues Cost of Sales 9.0 Gross Profit SG&A Expense Depreciation/Amortization 12,669 10,418 2,251 21.6 Income from Operations ) ) Flooring Interest Expense ) ) Other Interest Expense ) ) Other Income, net 930 718 212 29.5 Income from continuing operations before income taxes ) ) Income Tax Expense ) Income Tax Rate 38.1 % 40.0 % Net Income from continuing ops. ) )% Income (Loss) from discontinued operations, net of income taxes ) ) 52 Net Income $33,670 $40,297 ($6,627 ) (16.4 )% Diluted Net Income per share: Continuing Operations $1.74 $1.98 $(0.24 ) )% Effects of FAS123(R) ) - Diluted Net Income per share after effect of FAS123(R): $1.65 $1.98 ) )% Discontinued Operations (0.06 ) (0.07 ) Net Income per share $1.59 $1.91 (0.32 ) (16.8 )% Diluted Shares Outstanding % Increase Increase Unit Sales : (Decrease) (Decrease) New Vehicle % Used  Retail Vehicle Used - Wholesale Total Units Sold LITHIA MOTORS, INC. Nine Months Ended September 30, $Increase % Increase Average Selling Price : (Decrease) (Decrease) New Vehicle $27,489 $27,754 ($265 ) )% Used  Retail Vehicle Used - Wholesale Key Financial Data : Gross Profit Margin % % SG&A as a % of Gross Profit % % Operating Margin % % Pre-Tax Margin % % Gross Margin/Profit Data New Vehicle Retail % % Used Vehicle Retail % % Used Vehicle Wholesale % % Service, Body & Parts % % New Retail Gross Profit/Unit $2,098 $2,193 Used Retail Gross Profit/Unit $2,469 $2,430 Used Wholesale Gross Profit/Unit $168 $188 Finance & Insurance/Retail Unit $1,085 $1,045 Same Store Data New Vehicle Retail Sales % % Used Vehicle Sales (includes Wholesale) % % Total Vehicle Sales (excludes fleet) % % Finance & Insurance Sales % % Service, Body & Parts Sales % % Total Sales (Excluding Fleet) % % Total Gross Profit (Excluding Fleet) % % LITHIA MOTORS, INC. Balance Sheet Highlights (Dollars in Thousands) September 30, 2006 December 31, 2005 Unaudited Cash & Cash Equivalents $41,329 $48,566 Trade Receivables* Inventory Assets Held for Sale - Other Current Assets 13,971 15,781 Total Current Assets Real Estate, net Equipment & Leases, net Goodwill, net Other Assets 63,817 54,390 Total Assets $1,528,879 $1,452,714 Floorplan Notes Payable $537,557 $530,452 Liabilities held for sale - Other Current Liabilities 117,745 95,560 Total Current Liabilities Used Vehicle Flooring - Real Estate Debt Other Long-Term Debt Other Liabilities 57,802 54,130 Total Liabilities 993,081 Shareholders Equity 491,107 459,633 Total Liabilities & Shareholders Equity $1,528,879 $1,452,714 * Includes contracts-in-transit of $49,181 and $52,453 at September 30, 2006 and December 31, 2005 respectively. Other Balance Sheet Data (Dollars in Thousands except per share data) Current Ratio x x LT Debt/Total Cap. (Excludes Used -Vehicle Flooring and Real Estate) 16 % 23 % Working Capital $152,004 $155,848 Book Value per Basic Share $25.20 $23.97
